Citation Nr: 0020207
Decision Date: 08/01/00	Archive Date: 09/08/00

DOCKET NO. 96-21 051               DATE AUG 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an initial disability rating in excess of 20
percent for compression deformity, C5-6, with reversal of cervical
lordosis and mild degenerative changes.

2. Entitlement to service connection for a total rating for
compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

M. C. Graham, Counsel 

INTRODUCTION

The appellant served on active duty from June 1978 to April 1979
and from November 1990 to July 1991. He served in the Southwest
Asian theater of operations during the Gulf War from February 10,
1991, to June 15, 1991.

The instant appeal as to the cervical spine disorder arose from a
December 1995 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO), in Montgomery, Alabama, which granted a
claim for service connection for compression deformity, C5-6, with
reversal of cervical lordosis and mild degenerative changes and
assigned a noncompensable disability evaluation. By rating decision
dated in April 1996, the disability evaluation for the cervical
spine disorder was increased to 20 percent. Since this claim has
not been withdrawn, an increased rating above 20 percent remains at
issue on appeal. See A.8 v. Brown, 6 Vet. App. 35 (1993) (a claim
remains in controversy where less than the maximum available
benefits are awarded). The TDIU claim arose from the April 1996
rating decision.

This case was remanded by the Board of Veterans' Appeals (Board) in
October 1998 and in November 1999 for further development. In some
of the prior dispositions of this matter, the Board framed the
cervical spine issue in terms of the veteran's entitlement to an
increased rating. The Board notes that the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
has indicated that a distinction must be made between a veteran's
dissatisfaction with the initial rating assigned following a grant
of service connection (so-called "original ratings"), and
dissatisfaction with determinations on later filed claims for
increased rating. See Fenderson v. West, 12 Vet. App. 119, 125-26
(1999). Inasmuch as the

2 -

cervical spine issue was placed in appellate status by a notice of
disagreement expressing dissatisfaction with an original rating,
the Board has characterized the issue on appeal as set forth on the
title page of this decision.

FINDINGS OF FACT

1. The veteran's service-connected compression deformity, C5-6,
with reversal of cervical lordosis and mild degenerative changes,
is manifested by no more than moderate limitation of motion with no
neurological disablement.

2. The veteran was last employed full-time in 1993. Since that
time, he has assisted his wife with a day care operation. He has
held jobs as a stock person at a food store, as a glass fitter, as
a service person, as a step builder, and as a security guard.

3. The appellant is currently service-connected for bronchial
asthma and chronic obstructive pulmonary disease, evaluated as 30
percent disabling; compression deformity, C5-6, with reversal of
cervical lordosis and mild degenerative changes, evaluated as 20
percent disabling; chondromalacia of both knees, evaluated as 10
percent disabling; low back pain with spondylitic changes L4-S1,
evaluated as 10 percent disabling; and hypertension, evaluated as
10 percent disabling, with a combined disability rating of 60
percent.

4. The appellant's service-connected bronchial asthma and chronic
obstructive pulmonary disease; compression deformity, C5-6, with
reversal of cervical lordosis and mild degenerative changes;
chondromalacia of both knees; low back pain with spondylitic
changes L4- S1; and hypertension do not preclude him from securing
or following a substantially gainful occupation.

3 -

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for the
service-connected compression deformity, C5-6, with reversal of
cervical lordosis and mild degenerative changes, have not been met.
38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 4.1, 4.2, 4.7,
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5010- 5290.

2. The criteria for a total schedular rating based on the inability
to secure or follow a substantially gainful occupation have not
been met. 38 U.S.C.A. 5107, 7104 (West 1991); 38 C.F.R. 4.16(a)
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted evidence
which is sufficient to justify a belief that his claims are well
grounded. 38 U.S.C.A. 5107(a) (West 1991); Murphy v Derwinski, 1
Vet. App. 78 (1990). That is, he has presented claims which are
plausible. Generally, a claim for an increased evaluation is
considered to be well grounded. A claim that a condition has become
more severe is well grounded where the condition was previously
service-connected and rated, and the claimant subsequently asserts
that a higher rating is justified due to an increase in severity
since the original rating. Proscelle v. Derwinski, 2 Vet. App. 629,
632 (1992).

VA has a duty to assist the appellant to develop facts in support
of well-grounded claims. 38 U.S.C.A. 5107(a) (West 1991); Murphy v.
Derwinski, 1, Vet. App. 78 (1990). As noted previously, this case
was remanded twice for further development. VA examinations were
performed pursuant to the veteran's claim for benefits. Also, all
available service medical records and VA treatment records have
been obtained. He has not asserted that there are any missing,
relevant records. For these reasons, the Board finds that VA's duty
to assist the veteran, 38 U.S.C.A. 5107(a) (West 1991), has been
discharged. Furthermore, the undersigned finds that

4 -

this case has been adequately developed for appellate purposes. A
disposition on the merits is now in order.

In evaluating the veteran's request for a higher evaluation, the
Board considers the medical evidence of record. The medical
findings are compared to the criteria in the VA Schedule for Rating
Disabilities. 38 C.F.R. Part 4 (1998). In so doing, it is the
Board's responsibility to weigh the evidence before it. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

In evaluating service-connected disabilities, the Board looks to
functional impairment. The Board attempts to determine the extent
to which a service- connected disability adversely affects the
ability of the body to function under the ordinary conditions of
daily life, including employment. 38 C.F.R. 4.2, 4.10 (1999). Where
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999). The Board must determine whether the evidence supports the
claim or is in relative equipoise, with the veteran prevailing in
either case, or whether the preponderance of the evidence is
against the claim, in which case the claim must be denied. Gilbert
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 5107(b) (West
1991).

In an August 1993 written statement, the veteran reported that
while he was on active duty during the Gulf War, he strained his
back while breaking a track on a battle tank. He reported that the
strain later migrated from his back to his neck. Service connection
for compression deformity, C5-6, with reversal cf cervical lordosis
and mild degenerative changes was granted in a December 1995 rating
decision on a presumptive basis based in part on findings from a
September 1991 VA examination.

September 1991 X-rays showed a moderate compression deformity. The
September 1991 VA examination noted tenderness over the cervical
spine. There was full range of motion, albeit with pain and mild
spasm. The veteran denied

- 5 -                                                             
   
radiation to the upper extremities, but described a tingling
sensation in the hands when he lay on the floor for prolonged
periods.

VA treatment records from August 1991 to February 1992 noted that
the veteran complained of trouble sleeping due to pain. During a
July 1992 personal hearing before RO personnel, he stated that
although he was not currently employed, he assisted his wife with
her day care business.

The veteran was hospitalized from April 12, 1993, to April 19,
1993, for acute cervical radiculitis. His admission record noted
that he had complained of neck pain the previous month but had not
reported for scheduled therapy due to distance and transportation
problems. He reported radiation down the left upper extremity,
severe spasm, limitation of motion, and weakness in the flexion and
abduction of the left shoulder and elbow. There was diminution of
flexion at the left biceps, positive forward and posterior
compression sign, and exquisite pain. He was treated with cervical
traction, physical therapy, medication, heat, and bed rest, and he
gradually improved.

A May 1994 X-ray showed a mild, old compression fracture that
involved the body of C6. A May 1994 statement from the acting chief
of the PM&R service at the Montgomery VA Medical Center (MC) noted
that "on no occasion has the work-up indicated a herniated ...
cervical disc, nor has there been any other indication that surgery
is of any value." It was further noted that the veteran was
"treated symptomatically", that he lived "too far from this
facility to avail himself of outpatient therapy", and that he
"takes medication intermittently, as required."

In June 1994, the veteran reported that he was withdrawing from
school because he had to drive 88 miles per day which aggravated
his low back condition. A June 1994 private computer tomography
(CT) scan of the cervical spine revealed mild cervical spondylosis,
anterior spinal canal narrowing, and moderate reversal of the lower
cervical spine curvature. A July 1994 record from the acting chief
of the PM&R service at the Montgomery VAMC noted that the veteran
had been evaluated at the Birmingham, Alabama, VAMC and that it had
been determined that

6 - 

he was not a surgical candidate. Records show that he agreed to
receive physical therapy several times a week, including moist heat
and massage. However, he did not report regularly, so the therapy
was discontinued. In August 1994 the veteran indicated he wanted to
try the medication Norgesic Forte.

In December 1994, the veteran reported increased symptoms,
including numbness in the shoulders and numbness in the right thumb
when reaching up with the arm. A June 1995 treatment record
indicated that the veteran was again planning to receive physical
therapy; however a record later that month showed that he was
discharged from physical therapy due to poor compliance. A July
1,995 record noted that the veteran had been treated for an acute
torticollis and that the problem had mostly resolved. A December
1995 record noted that he reported that Lortab gave him relief from
his symptoms. A January 1996 X-ray report noted a slight decrease
in the height of C6 which was attributed to an old trauma. A
February 1996 record from the acting chief of the PM&R service at
the Montgomery VAMC noted that the veteran was not a surgical
candidate and had declined ongoing therapy citing financial
problems.

In May 1997 the veteran underwent another VA examination. He
complained of neck aching and stiffness with pain radiating to the
shoulders and associated numbness in the hands. Examination of the
cervical spine revealed no deformity or tenderness. Range of motion
was 30 degrees flexion and extension, left lateral flexion to 25
degrees, right lateral flexion to 22 degrees, and rotation to 52
degrees, bilaterally. He did not complain of pain on motion.
Neurological examination revealed no muscle atrophy and no loss of
pain or touch sensation in the hands. May 1997 X-rays showed
degenerative changes with sharp reversal of cervical lordosis. The
examiner opined that the functional loss due to pain was moderate.

An October 1997 statement from a pool supply company indicated that
the veteran had been hired just after the Gulf War. He worked less
than two weeks and left voluntarily. His supervisors recalled him
as a good employee, but he was unable to keep up with job
requirements that included lifting and carrying 150-pound steps and
prolonged bending. A February 1998 statement from a clothing
manufacturing

- 7 - 

company indicated he had worked from May 1988 to July 1991, which
included a military leave of absence. The company reported that the
veteran quit his job in July 1991 to attend school.

A May 1998 CT of the cervical spine was normal. There was no
evidence of herniated disc or spinal stenosis, and the bones and
soft tissues appeared normal. During his June 1998 hearing before
the undersigned member of the Board, the veteran testified that his
neck hurt daily, he had muscle spasms, he had trouble sleeping, and
he needed to wear a neck brace. He reported radiating pain down the
arms and problems gripping with the hands. He stated he took pain
medication, including Flexeril and a topical cream.

In November 1998, the veteran underwent another VA examination. The
examiner reviewed the claims folders. The examiner mentioned the
various radiological reports and noted that there was no clinical
mention of any paresis or paralysis in any of the extremities. The
veteran reported intermittent neck pain, but there were no
significant complaints referable to the upper extremities at the
time of the examination. Physical examination revealed a stable-
appearing neck with no torticollis, no evidence of muscle spasms,
and no deformities. The veteran appeared sensitive to mild pressure
in the posterior neck, but it did not follow any neural pattern. No
spasms were noted.

Range of motion was 35 degrees bilateral rotation, 35 degrees
lateral extension, and 15 degrees extension. The chin easily
touched the chest, which the examiner explained was normal range of
motion. There was no pain radiation. Examination of the upper
extremities, including sensory and motor testing, was normal. The
examiner noted that no swelling, ankylosis, subluxation,
instability, locking, deformity, or crepitation was found. There
was no restricted movement, although it was described as "slow and
mildly painful" in the neck. Electromyograph (EMG) and nerve
conduction velocity (NCV) studies were performed and revealed
normal results. No active cervical radiculitis was found, and there
was no evidence of radiculopathy.

8 -

The diagnosis was chronic, recurrent, cervical dominant-myofascial-
mechanical- type strain syndrome. The examiner stated that "the
degree of limitation on the normal functioning caused by the pain
would classify in the range of moderate." The examiner also stated
"[r]egarding his unemployability, in this case, the main focus will
be upon the kind of job he does in which there is a mild level of
activity, especially in which the cervical spine is involved in
that occupation, because once again in this case, any mechanical
heavy duty type jerking type of movements can play a role in
recurrence of aggravation of the chronic recurrent cervical
myofascial pain syndrome."

January 1999 to February 2000 VA treatment records noted several
complaints of neck pain and associated spasms. A November 1999
record showed tenderness in the neck on deep palpation.

Cervical Spine Disability Evaluation

The veteran's compression deformity, C5-6, with reversal of
cervical lordosis and mild degenerative changes, is currently
evaluated as 20 percent disabling under Diagnostic Code 5010-5290.
Diagnostic Code 5010 pertains to traumatic arthritis, which is
rated as degenerative arthritis. 38 C.F.R. 4.71a, Diagnostic Code
5010 (1999). Degenerative arthritis is rated on the basis of
limitation of motion for the specific joint or joints involved. 38
C.F.R. 4.71a, Diagnostic Code 5003 (1999). Diagnostic Code 5290
pertains to limitation of motion of the cervical spine. It provides
a 10 percent rating for slight limitation of motion of the cervical
spine, a 20 percent rating for moderate limitation of motion, and
a 30 percent rating for severe limitation of motion. 38 C.F.R.
4.71a, Diagnostic Code 5290 (1999).

The Board does not find that the evidence supports a rating in
excess of the currently assigned 20 percent disability rating under
the hybrid Diagnostic Code 5010-5290. The veteran's compression
deformity, C5-6, with reversal of cervical lordosis and mild
degenerative changes, is currently manifested by no more than
moderate impairment of functioning. His primary complaints are of
pain and muscle spasms. Treatment records since service show no
more than moderate

9 -

limitation of motion of the cervical spine, and the most recent VA
examination found essentially full range of motion with only mild
pain. As the most recent medical evidence, the 1998 VA examination
report which incorporated a review of the claims folders,
repeatedly described the veteran's symptoms and functional
impairment as "moderate," the current evaluation of 20 percent is
appropriate.

Further, periods of increased symptomatology have been brief and
infrequent. The April 1993 treatment for acute cervical radiculitis
noted the condition improved within one week. Likewise, the July
1995 record showed that an acute torticollis had mostly resolved.
Therefore, an increased rating is not warranted as the
preponderance of the medical evidence reveals that the veteran's
cervical spine disability more nearly approximates the criteria
associated with a 20 percent disability rating for limitation of
motion of the cervical spine.

A 30 percent evaluation based on limitation of motion of the spine
is not supported by the medical evidence because the limitation of
motion is not severe. The most recent examination noted essentially
full range of motion of the neck. The May 1997 VA examination
showed essentially full rotation of the neck and the remainder of
the neck movements were at most moderate.

The Board has also considered the applicability of other Diagnostic
Codes, including Diagnostic Code 5285 for demonstrable deformity of
a vertebral body. 38 C.F.R. 4.71a, Diagnostic Code 5285 (1999). The
Board notes that the recent radiographic evidence does not clearly
show a demonstrable deformity of the cervical spine. As the medical
evidence of record does not clearly reveal that the veteran has a
demonstrable deformity of the cervical spine, a separate rating
under Diagnostic Code 5285 is not for application.

The Board has considered the potential application of Diagnostic
Code 5293 for intervertebral disc syndrome. 38 C.F.R. 4.71a,
Diagnostic Code 5293 (1999). However, the Board concludes that this
Diagnostic Code is not for application. First, review of the claims
folders by the most recent VA examiner noted no clinical findings
of paresis or paralysis. Second, the May 1997 and the November 1998
VA

10-

examination reports found no neurological involvement. Third, the
results of diagnostic testing, including X-rays, CTs, and EMG and
NCV studies do not demonstrate any diseased discs in the cervical
spine.

The Board has considered the application of 38 C.F.R. 4.40
(consider "functional loss" "due to pain"), and 38 C.F.R. 4.45
(consider "[p]ain on movement, swelling, deformity, or atrophy on
disuse" in addition to "[i]nstability of station, disturbance of
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability) in this case.
See also DeLuca v. Brown, 8 Vet. App. 202 (1995). However, an
increased rating is not warranted on the basis of these
regulations. The evidence of record shows that the veteran's
primary complaint is of pain in the neck. In addition, the 1995 and
1998 VA examiners directly addressed the question of functional
loss due to pain, and both concluded that such loss was no more
than moderate.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). However, the Board notes that this claim is based
on the assignment of an initial rating for a disability allowing an
initial award of service connection for that disability. In
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that the
rule articulated in Francisco did not apply to the assignment of an
initial rating for a disability following an initial award of
service connection for that disability. Fenderson, 12 Vet. App. at
126; Francisco, 7 Vet. App. at 58.

The veteran was dissatisfied with his initial rating for
compression deformity, C5-6, with reversal of cervical lordosis and
mild degenerative changes. At the time of an initial rating,
separate ratings can be assigned for separate periods of time based
on the facts found, a practice known as "staged ratings."
Fenderson, 12 Vet. App. at 126. In this case, the RO granted
service connection and originally assigned a 0 percent evaluation
as of the day following the veteran's separation from service, July
14, 1991. See 38 C.F.R. 3.400 (1998). Subsequent to this decision,
the RO granted a 20 percent disability rating, effective as of the
July 14, 1991, date. The

Board has reviewed all the evidence dating from the time of his
separation from service and has determined that at no time from
that time to the present has the evidence supported a rating in
excess of 20 percent for the veteran's compression deformity, C5-6,
with reversal of cervical lordosis and mild degenerative changes.
Id.; Fenderson v. West, 12 Vet. App. at 119.

Based on a review of the entire evidence of record, the Board finds
that a disability evaluation in excess of 20 percent for
compression deformity, C5-6, with reversal of cervical lordosis and
mild degenerative changes, is not warranted in this case.

TDIU

The veteran is also seeking a total disability rating based on
individual unemployability due to his service-connected
disabilities. The veteran's service- connected disabilities are
bronchial asthma and chronic obstructive pulmonary disease,
evaluated as 30 percent disabling; compression deformity, C5-6,
with reversal of cervical lordosis and mild degenerative changes,
evaluated as 20 percent disabling; chondromalacia of both knees,
evaluated as 10 percent disabling; low back pain with spondylitic
changes L4-S1, evaluated as 10 percent disabling; and hypertension,
evaluated as 10 percent disabling, with a combined disability
rating of 60 percent. The Board, in reaching its decision in
accordance with the provisions of 38 U.S.C.A. 7104, has reviewed
and considered all relevant evidence and material of record
incorporated in the veteran's claims folders.

Total ratings for compensation may be assigned where the schedular
rating is less than total, when it is found that the disabled
person is unable to secure or follow a substantially gainful
occupation. 38 C.F.R. 3.340(a) (1999). The Board notes that the
regulations for total rating claims were amended in November 1996.
38 C.F.R. 4.16(a) remained unchanged and states that "[t]otal
disability ratings for compensation may be assigned, where the
schedular rating is less than total, when the disabled person is,
in the judgment of the rating agency, unable to secure or follow a
substantially gainful occupation as a result of service connected
disabilities: Provided That ... if there are two or more
disabilities, there shall be at

- 12 - 

least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more." 38 C.F.R. 4.16(a) (1999).

In this case, the Board notes that the schedular criteria pursuant
to 38 C.F.R. 4.16(a), have not been met. While his orthopedic
disabilities in combination are the equivalent of one disability
ratable at 40 percent or more, the combined rating of all his
service-connected disabilities is only 60 percent.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court noted that
"[i]n determining whether appellant is entitled to a total
disability rating based upon individual unemployability, neither
appellant's non-service-connected disabilities nor his advancing
age may be considered." Id. at 363. The Court further stated that
"[t]he sole fact that a claimant is unemployed is not enough." Id.

According to the evidence of record, the veteran is 44 years old,
unemployed, and last worked assisting his wife with a day care
operation. The veteran's June 1996 claim for TDIU reported that
since 1986 he had worked as a stock person at a food store, as a
glass fitter, as a service person, as a step builder, and as a
security guard. He indicated he last worked full-time in November
1993. September 1999 correspondence from the veteran indicated that
he had also worked as a truck driver.

The veteran completed three years of high school. He stated during
his June 1998 hearing that he took vocational rehabilitation
courses in barbering in 1994. He stated that he had been denied
Social Security Administration (SSA) disability benefits. He
testified that he had not applied for any more jobs since his last
job as a security guard in 1993.

Essentially, the veteran contends that he is unemployable due to
his service- connected disabilities because of pain in his joints
and asthma attacks. The medical records show complaints of joint
pain in service-connected and nonservice-connected joints. As noted
above, no more than a 20 percent disability rating is warranted for
his cervical spine disorder. A May 1997 VA joints examination
revealed physical examination of the knees was essentially normal.
A May 1997

13 - 

VA examination found no hospital admissions, including emergency
room treatment, for shortness of breath due to asthma. Pulmonary
function testing at that time revealed only moderate obstructive
disease. Wheezing and shortness of breath was noted to be
intermittent. The medical evidence does not show significantly
elevated blood pressure readings. The veteran has not contended in
the course of this appeal that his respiratory disorders, his knee
disorder, his low back disorder or his hypertension warrant higher
ratings, and the evidence does not show that higher disability
evaluations are warranted for those disorders.

Significantly, there is no competent evidence that the veteran is
unemployable due to his service-connected disabilities. Other than
the veteran's contentions, there is no evidence which shows that he
is unemployable due to his service-connected disabilities. Although
the November 1998 VA examiner focused his examination on the
cervical spine, he reviewed the claims folders. Thus, the Board
finds the 1998 examiner's opinions to be highly probative. The
conclusions of that examiner indicate that the examiner did not
believe that the veteran is unemployable.

This is so because, as noted above, the examiner reported in the
conclusions that the veteran could perform a job "in which there is
a mild level of activity." While the examiner seemed to conclude
that "mechanical heavy duty type" work would not be possible for
the veteran, lighter duty work appeared to be recommended.

In light of the probative value of the 1998 VA examiner's
conclusions that the veteran would be able to work in a position
that only required a mild. level of activity, and in light of the
fact that there is no competent evidence which finds that the
veteran is unemployable due to his service-connected disabilities,
the Board finds that a preponderance of the evidence is against the
veteran's claim for TDIU.

As the undersigned concludes that the weight of the evidence is
against the appellant's claim to a total rating for compensation
purposes based upon individual unemployability, the evidence in
this case is not so evenly balanced so as to allow application of
the benefit of the doubt rule as required pursuant to the
provisions of

14 - 

38 U.S.C.A. 5107(b) (West 1991). Accordingly, a total rating based
on individual unemployability due to the veteran's service-
connected disorders is denied.

ORDER

A claim for entitlement to an initial disability rating in excess
of 20 percent for compression deformity, C5-6, with reversal of
cervical lordosis and mild degenerative changes, is denied. A claim
for entitlement to TDIU is also denied.

C. P. RUSSELL
Member, Board of Veterans' Appeals

15 -



